Citation Nr: 1746747	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1953 to July 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.   In May 2017, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for right ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A left ear hearing loss disability was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for a VA examination in November 2012.  Pursuant to its May 2017 remand, the Board sought to obtain another, more adequate, audiological examination; it is unclear whether the Veteran was notified of this subsequent examination.  However, as discussed below, the Board finds that the record, as a whole, contains adequate evidence to adjudicate the Veteran's claim of service connection for left ear hearing loss.  He has had ample opportunity to supplement the record, and has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his left ear hearing loss is due to exposure to noise in service, specifically after standing too close to a bazooka that was being fired.  His DD Form-214 reflects that his most significant duty assignment was platoon leader.  

On September 1953 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
L
15
(30)
0
(10)
25
(35)
/
/
30
(35)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  While some degree of hearing loss was shown at service enlistment, the auditory thresholds did not meet the criteria for a hearing loss disability, in accordance with 38 C.F.R. § 3.385.

On April 1954 service separation examination, the Veteran's whispered voice hearing acuity was 15/15 in the left ear.  Notably, whispered voice testing can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whispered voice testing.).

There is no question that the Veteran has a current left ear hearing loss disability.  However, there is some question as to when this disability began and whether it is related to his service.  In his November 2012 claim, he reported that his hearing loss began in December 1982.  Private treatment records in December 1982 note his report of "sudden [hearing loss] in his left ear."  A January 1983 private treatment record noted that he shot guns twice a year but wore hearing protection; profound left ear SNHL was diagnosed.  A November 1997 private treatment record noted the December 1982 complaint of sudden hearing loss and the Veteran's history of occasional noise exposure.  

During January 2012 private treatment, the Veteran reported having a hearing impairment since 1954 after a bazooka discharged close to his right ear.  He experienced progressive bilateral hearing impairment since that time.  Additionally, in a December 2012 statement, the Veteran's wife reported that his friends would joke about his inability to hear a watch tick.  

On December 2012 VA examination, bilateral SNHL was diagnosed.  The examiner opined that the Veteran's hearing loss is less likely caused by or due to service because his available STRs showed no "significant change in hearing" on audiogram.  Further, the Veteran's current degree of loss would not be expected to have gradually occurred from that "previous point."  While the Veteran reported damage to his ears in 1954, the examiner found no available audiogram from that time for review.  In a confusing manner, it appears that the examiner also found that the Veteran's hearing loss preexisted, and was not aggravated by, his service.

During the November 2016 hearing, the Veteran confirmed that he could not hear the second hand move on a watch shortly after service.  His wife also testified that she began noticing his hearing loss in the late 1950s.  Later during the hearing, the Veteran testified that he noticed his hearing was "bad" approximately nine years after service.  

As stated above, it is not in dispute that the Veteran has a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385).  It is also not in dispute that by virtue of his military occupation he was exposed to at least some level of noise in service.  What he must still show to substantiate this claim is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

A hearing loss disability (as defined in 38 C.F.R. § 3.385) was not manifested in service.  Furthermore, a SNHL in the left ear is not shown to have been manifested in the first postservice year, even by the Veteran's own accounts.  The first postservice documentation of a compensable SNHL loss is in the early 1980s.  Consequently, service connection for a left ear hearing loss disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.

While the Veteran reports hearing loss shortly after standing too close to a fired bazooka, the Board notes that the first postservice documentation of left ear hearing loss is not until the early 1980s, when he reported "sudden [hearing loss] in his left ear."  This report of "sudden" hearing loss is repeated in numerous treatment records in the 1980s and onward.  At no time during these treatments did the Veteran report hearing loss during or shortly after service, nor did he relate his "sudden" hearing loss to service.  In fact, it was not until January 2012 that the Veteran first reported hearing loss associated with his service.  The Board therefore finds that the statements he made during earlier treatment are inherently more reliable that his subsequent statements made shortly before, and during, the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's failure to report hearing loss associated with his service in the earlier records tends to show that this subsequent account is not as credible.  
The Board notes that the December 2012 VA examiner's negative opinion was based on the absence of hearing loss in service.  The Board further notes that the absence of such diagnosis is not fatal to a claim of service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley, 5 Vet. App. at 155.  Although the Board remanded this matter in May 2017 to obtain another, more adequate opinion, none has been obtained.  Regardless, the Board finds that the record as a whole is sufficient to show that the Veteran's left ear hearing loss did not begin until the early 1980s, nearly 30 years postservice, when he reported "sudden" left ear hearing loss.

Additionally, the Board also notes that the May 2017 remand also requested that the Veteran provide authorizations to obtain the audiological evaluations he underwent every two years when he was employed by the United States Postal Service, as those records could have shown continuity of symptoms between service discharge and the claim filed in November 2012.  To date, the Veteran has not provided any authorizations to obtain such records.  The duty to assist is not always a one-way street; the Veteran cannot passively wait for assistance in those circumstances where he "may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Consequently, and for the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for a left ear hearing disability.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.




REMAND

A preliminary review of the record found that further development is necessary before the remaining claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran's report of "sudden" hearing loss beginning in the early 1980s was related to his left ear only.  The Board also notes that in January 2012, he reported having a hearing impairment since 1954 after a bazooka discharged close to his right ear and that he experienced progressive bilateral hearing impairment since that time.  

In its May 2017 remand, the Board found the December 2012 VA examination inadequate since the examiner's negative opinion was based on the fact that the Veteran's hearing was normal at separation (based on a 15/15 whisper voice test).  A May 2017 invoice notes that the Veteran was a "no show" for an examination that month.  Although there is evidence that VA attempted to call the Veteran to determine why he did not report for the examination, there is no documentation showing that notice of the VA examination was sent to the Veteran.  Therefore, it is unclear whether he was ever properly notified of the scheduled examination. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) (which involved the presumption of regularity in notification of VA examinations).  Therefore, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of his right ear hearing loss.

Additionally, the Veteran will have another opportunity to submit an authorization for VA to obtain his employment records from the United States Postal Service, which may contain evidence to show continuity of symptoms between service discharge and when he filed his claim.



Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide any necessary authorizations to obtain all pertinent records from his employment with the United States Postal Service, to include medical records and/or administrative documents.  All efforts to obtain the Veteran's employment records should be fully documented in the claims file and a negative response must be provided if records are not available.

2.  Then, AOJ should arrange for a VA audiological examination of the Veteran to determine the likely etiology of his right ear hearing loss, and specifically whether it is related to his service/exposure to noise trauma therein.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's right ear hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the levels of noise to which he was exposed in service, to specifically include standing too close to a fired bazooka?  If not, please identify the etiology considered more likely.

The examiner is asked to address the Veteran's reports of exposure to noise during service, as well as his and his wife's testimony that he could not hear the second hand move on a watch shortly after service; that the wife noticed his hearing loss in the late 1950s; and that the Veteran noticed his hearing was "bad" nine years postservice.  The examiner is reminded that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and the consequences for failure to report for a VA examination without good cause. 38 C.F.R. §§ 3.158, 3.655. 

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.



The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


